DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1, 4-5, and 7-17 are pending.
The IDS from 11/02/2020 was reviewed for the NPL documents which were cited in Application No. 14/972765. 
Allowable Subject Matter
Claims 1, 4-5, and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination:
to scale up a first frequency of the first core when the architectural events indicate performance of the core is below a system bound and to enter a turbo mode for the first core based on the available power, wherein values of the performance counters are compared to respective thresholds to manage the power usage, and wherein below the system bound is indicated by the completed instruction count being below its threshold, the cache-related misses being below its threshold, and the branch miss count being above its threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pgs. 2-3, filed 06/09/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        June 15, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187